Bullard, J.
The present defendants, having attached certain bills of exchange, or their proceeds, in the hands of Byrne, Stiff and Co., as the property of their-debtors, C. D. Tolmé and Co., recovered judgment, reserving the rights of Thomas Wilson and Co., the present plaintiffs, if any they had, to the funds attached. The present action is brought to enforce that right, and to recover the amount received by the defendants, on the allegations, that the funds belonged to the plaintiffs, and not to Tolmé and Co., and that the funds, or bills, and drafts attached, were given and appropriated to the just payment of a debt due to them by Tolmé and Co.
We cannot distinguish this case from that of the same plaintiffs against Lizardi and Co., 15 La., 255. The bills of exchange remitted by Tolmé and Co. to Byrne, Stiff and Co., with orders to invest their proceeds in sterling bills, and to remit the amount to Wilson and Co. in London, never became, in our opinion, the property, and were not at the risk of the-latter. On the contrary, the evidence shows, that according to the course of dealing between the plaintiffs and Tolmé and Co., if the proceeds of these bills, when inyested in sterling exchange and remitted to the plaintiffs, had be*438come unavailing in consequence of their being dishonored, they would have been charged to the house in Havana, and would not have been treated as at the risk either of the plaintiffs, or of the joint exchange account.
Preston, for the plaintiffs.(
T. Slidell, for the appellants.
The judgment of the District Court is therefore reversed, and ours is for the defendants, with costs in both courts.